   Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 1 of 49 PageID #:307


89540
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

NOTRE DAME AFFORDABLE                   )
HOUSING, et al.                         )
                                        )
                          Plaintiffs,   )    Case No.: 18-cv-8116
                                        )
CITY OF CHICAGO, et al.                 )   Hon. Charles Norgle
                                        )
                          Defendants.   )

                   DELTA DEMOLITION INC.'S
  SUPPORT OF'ITS MOTION TO D        PLAINTIFFS' AMENDED COMPLAINT
     Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 2 of 49 PageID #:308



                                            TNTRODUCTION

         This case arises out of a previously filed action, which was dismissed on June 26,201 8. In

addition, Plaintiffs previously brought a state court action on the sarne subject matter and involving

the same pafties, which was also dismissed on the merits on October 25,2078 for failing to state

a   claim. (A copy of the Complaint and Dismissal Order dated October 25,2078 are attached hereto

as Exhibits   A   and B). Moreover,   in addition to refiling this federal action on December I 1, 2018,

Plaintiffs yet again are seeking recovery for the same alleged occurrence in a second state court

action that was filed on December        II,2018. (A copy of the December 7I,2018 Complaint           is

attached hereto as Exhibit C).   All of the previously filed   cases   involve the same alleged conduct

surounding the demolition of property at7954 S. Halsted and 808-810 W. 80th Street in the City

of Chicago.

          Defendants are now faced with Plaintiffs' Amended Complaint in this duplicative action.

In Plaintiffs' Amended Complaint, Plaintiff Notre Dame Affordable Housing ("Notre Dame")

alleges that it is an Illinois not-for-profit corporation whose principal officer is Plaintiff Charlene

Marsh ("Marsh"). (See Plaintifls Arnended Complaint, pg. 7,par.7). Notre Dame alleges that it

owns property via a quit claim deed at 7954 S. Halsted and 808-810 W. 80th Street in the City        of

Chicago (the "Subject Properties"). (1d., 3-4.) Plaintiffs allege that the structures on the Subject

Properties were demolished by multiple Defendants, including Delta, and that Delta perfonned the

demolition in violation of notice and pennit requirements mandated by cerlain sections of the

Municipal Code of Chicago. More specifically, Plaintiffs allege that Delta failed to provide proper

and sufficient notice prior to perfonning the dernolition of the Subject Properties and further allege

that Delta failed to post a permit on the property as requested by the Municipal Code of Chicago.

On that basis, Plaintiffs allege that Delta's demolition of the Subject Properlies was "unlawful and




                                                    )
    Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 3 of 49 PageID #:309



illegal."

            While Plaintiffs incotporated various factual allegations and additional parlies, all of

which were previously omitted in prior attempts to recover on this alleged occulrence, it also

withdrew numerous counts previously leveled against Delta, including Counts I-IV and VII and

VIIL Accordingly, Delta       does not address any of those counts in this motion to dismiss. However,

in the event that any of those counts can be construed against Delta, it moves to adopt               the

arguments raised by Defendant, City of Chicago, in its motion to dismiss and requests that those

arguments and legal support apply to the dismissal of Delta with respect to those counts.

            This motion to dismiss addresses the counts and allegations that remain pending against

Delta   in Plaintiffs' Arnended          Complaint, including the taking   of   property without just

compensation (Count V); violation of substantive due process (Count VI); violation of the Illinois

Consumer Fraud and Deceptive Practices Act (Count IX); intentional interference with prospective

economic advantage (Count X); and negligence (Count XI). Delta moves to dismiss those counts

alleged against     it in Plaintiffs'   Amended Complaint under res judicata; lack of standing; and

Plaintiffs' failure to state a claim under the above causes of action.

                                         PROCEDURAL HISTORY

        In addition to this action, Plaintiffs have brought the following cases involving the same

parties and operative facts.

               '   Notre Dame Affordable Housing, et al. v. Emanuel, et aL.,78-cv-578 (N.D. Ill.),

                   filed January 26,2078, dismissed by this Court for failure to pay filing fee by

                   order dated June 26, 201 8.


                   Marsh et al. v. City of Chicago, et a1.,2018-L-011437 (Cook County Cir. Ct.),

                   filed October 22,2018, dismissed for failure to state a clairn upon which relief




                                                     a
     Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 4 of 49 PageID #:310



                 can be granted by order dated October 25,2018


                 Notre Dame Affirdable Housingv. City of Chicago, et aL.,2018-L-013513 (Cook

                 County Cir. Ct.), filed Decernber I I ,2018, currently pending.


                                             ARGUMENT

I.      Plaintiffs' claims are barred by lRes Judicata.

        This action must be dismissed because Plaintiffs' claims were previously the subject of            a

final judgment on the merits involving the same parties or parties in privity with them. Because

the prior judgment here is from an Illinois state court, Illinois preclusion law applies        .   Hicks v.

Midwest Transit, Inc., 4J9 F.3d 468, 471 (7th Cir.2007).          Res   judicatabars a subsequent action

under Illinois law when three requirements are met: "(1) there was a final judgment on the rnerits

rendered by a court of competent jurisdiction; (2) there is an identity of cause of action; and (3)

there is an identity of parties or their privies." Id. "In Illinois, res judicata extends to all questions

actually decided in a previous action as well as to all grounds of recovery and defenses which

rnight have been presented in the prior litigation." Whitaker v. Ameritech Corp., 129 F.3d 952,

955-56 (7th Cir. 1991).

         The Circuit Court of Cook County dismissed Plaintiffs' claims on the basis that they

"failed to state a clairn upon which relief can be granted." (A copy of the Order dated Oct. 25,

2078 attached hereto as Exhibit   A). In lllinois,   an involuntary dismissal for failure to state a clairn

operates as an adjudication on the merits. Rose v. Bd. of Election Commissioners .for City o.f

Chicago,815 F.3d 372,374 (7th Cir. 2016). Additionally, Plaintiffs' Cornplaint in that action

(attached hereto as Exhibit B) clearly involves the same demolition of property cornplained of in

this action, specifying the same property addresses and clairns arising out of the same set of

operative facts, and could have been raised in the prior litigation. Finally, the parlies are the same




                                                     4
      Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 5 of 49 PageID #:311



in both suits or are in privity with one another and must be barred on that basis. Therefore, because

all of the elements are satisfied, Plaintiffs are precluded frorn raising the same clairns against Delta

in this suit under    res   judicata   and   Plaintiffs' Amended Complaint against Delta should be

dismissed with prejudice.

II.      Plaintiff Marsh's claims should be dismissed because she lacks standing.

          In addition to being barred by res judicata, Plaintiff Marsh lacks standing to bring her

cause   of action against Delta. This   case pertains    to the demolition of the Subject Properties, but

Marsh admittedly does not own the property. Notre Dame Affordable Housing, et al. v. Emanuel,

et aL.,18-CV-578 (N.D.      Ill.). Many of the allegations contained in Plaintiffs'Amended Complaint

are brought solely on behalf    of Marsh, even though she has no ownership interest in the Subject

Properties.

         The threshold question in every federal case is "whether the plaintiff has made out a case

or controversy within the meaning of Article        III."   Warth v. 9e\din,422U.5.490,498 (1975).

To have standing, Marsh must allege an injury that affects her own legal rights, J.F. Shea Co.          v.


City of Chicago,992F.2d 145,749 (7h Cir. 1993), which she has not plead here.

         Marsh attempts to plead an injury by alleging that she personally paid for repairs to the

Subject Properties. (Plaintiffs' Amended Complaint, pg.2, par. 10). Marsh cannot rest her claim

to relief on the legal rights or interests of third parties. J.F. Shea Co., 992 F.2d   atl49. As a general

rule, 'oa natural person is not the real pafiy in interest for bringing a suit                      based

on a corporation's rights, even when the person is the sole owner of the corporation ." Knopick v.

Jayco, Inc., 895 F.3d 525,529 (7th Cir.2018). Although Plaintiffs' Amended Cornplaint alleges

that Marsh is the principal officer of Notre Dame (Plaintiffs' Arnended Complaint, pg.2, par.7),

well-established precedent holds that shareholders, officers, and ernployees lack standing to bring




                                                     5
       Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 6 of 49 PageID #:312



clairns for an injury to a corporation. Southwest Suburban Bd. of Realtors, Inc. v. Beverly Area

Planning Association. 830 F.2d 1314,7378 (7th Cir. 1987), where the court held that derivative

injuries sustained by employees, officers, stockholders, and creditors of an injured company does

not constitute an injury sufficient to confer standing.

          In Plaintiffs' Amended Complaint, Plaintiffs allege that the improvements to the property

were made "on behalf of and for the benefit of the corporation" (Plaintiffs Amended Complaint,

p9. 16, par. 91), which fuither supports the premise that Notre Dame has standing to bring the

present action, not Marsh. Therefore, Marsh's claims contained in Plaintiffs'Amended Cornplaint

should be dismissed for lack of standing.

ilI.      Counts V and VI of Plaintiffs'Amended Complaint should be dismissed against
          Delta because it fails to state a claim with respect to the taking of property and
          violating substantive due process.

          Counts V and VI should be dismissed as to Delta because Plaintiffs fail to allege specific

facts demonstrating Delta's personal involvement or parlicipation in the alleged unconstitutional

action of taking property without just compensation and violating substantive due process. While

most of the allegations contained in Counts V and     VI seem to be directed to Defendant, City of

Chicago, there are sorne allegations that atternpt to lump Delta, as well as other Defendants,

Fryland and Ullrich, for their alleged conduct in the failure to provide Plaintiffs with adequate pre

and post-deprivation rernedies with respect      to the Subject Properties. (Plaintiffs'   Arnended

Complaint, pgs.24-25,par. 139 and 149). Plaintiffs attempt to lump the Defendants together again

in the allegations that "Defendants failed to provide pre-deprivation notice" and again when

Plaintiffs allege that Defendants "unlawfully and illegally caused the subject properties to be

demolished for purpose of depriving Plaintiffs of the Subject Properties and the value of the

Subject Properties." (Plaintiffs'Amended Complaint, pgs.24-25, par. 140, 150, 153).




                                                  6
        Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 7 of 49 PageID #:313




            Delta should be disrnissed from Counts           V   and   VI   because    Plaintiffs fail to allege any

specific facts against any of the Defendants, including Delta, regarding their personal involvement

and participation     in the unconstitutional actions alleged in those counts. Without specific                  facts

alleged against each of the defendants individually, Counts                 V   and   VI   are insufficient to state a

claim against those individual defendants, including Delta, for allegedly violating Plaintiffs' rights.

Broolrs v. Ross, 578 F. 3d 574,580 (7th        Ct.   2009), which held that vague allegations that "one or

more of the defendants" acted against plaintiff "did not adequately connect specific defendants to

illegal acts." Nor can Plaintiffs' recitation of boilerplate legal standards for personal involvement

suffice to impose liability to that individual defendant. Patton v. Przybylski, 822 F. 2d 691,701

(7tr'   Circuit, 7987), in which the court held that boilerplate allegations fell "far short" of alleged

defendant's personal involvement. For these reasons, Counts V and VI of Plaintiffs' Amended

Complaint should be dismissed as to Delta for failure to state a claim.

IV.        Count IX under the Illinois Consumer Fraud and Deceptive Practices Act should be
           dismissed because it is legally deficient and fails to state a claim.

           To state a claim under the Illinois Consumer Fraud Act (hereinafter referred to as "The

Act"), Plaintiffs must allege, in part, that the deceptive act occurred in the course of conduct

involving "ttade" or "conlfilerce" with Plaintiffs. Philadelphia Indemnity Ins. Co. v. Chicago Title

Ins. Co.,771F.3d391,402 (7tl'Cir.2014). Theterms "trade" and"commerce"aredefinedunder

the Act as "the advertising, offering for sale, distribution of any services and any property, tangible

or intangible, real, personal or rnixed." 815 ILCS Section 505/1(f). For Plaintiff s cause of action

to fall under the Act, Delta would have had to engage in deceptive conduct while adverlising or

offering to sell solne rnerchandise to Plaintiffs     . G&G Closed Circuit            Events, LLC v. Castillo,327

F. Supp. 3d I 1 19, 1133-34 (N.D.     I11.   2018), in which the court found that the eviction of a tenant




                                                        ,7
     Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 8 of 49 PageID #:314



does not constitute "trade" or'ocotnmerce" under the Act.

        There are no facts alleged by Plaintiffs under Count IX of Plaintiffs' Amended Complaint

that supporl that Delta was engaged in any "trade" or "commerce" with Plaintiffs related to the

dernolition of the Subject Properlies. As adrnitted by Plaintiffs in the Amended Complaint, the

City of Chicago was the final policymaker and had the authority to order the demolition of the

Subject Properties. (Plaintiffs' Amended Complaint, pE. 16, par. 16, pg, 24, par. 142). There are

no facts alleged by Plaintiffs that Delta even had any contact with Plaintiffs that could be construed

as "trade" or "commerce" as   it is defined by the Act. Without any facts to demonstrate that Delta

engaged in "trade" or "commerce" with Plaintiffs as      it relates to the demolition of the Subject

Properties, Count   IX of Plaintiffs' Arnended Complaint should be dismissed          as   it fails to state a

claim under the Act.

V.      Count X of Plaintiffs' Amended Complaint should be dismissed because Plaintiffs
        failed to allege the requisite elements and failed to state a claim.

        A claim for interference with   business expectancy requires that Plaintiffs establish "(1)

a reasonable expectancy   of entering into a valid business relationship, (2) the defendant's

knowledge of the expectancy, (3) an intentional and unjustified interference by the defendant that

induced or caused a breach or termination of the expectancy, and (4) damage to the plaintiff

resulting frorn the defendant's interference." Foster v. Principal Life Ins. Co., 806 F.3d 967, 971

(7thCir.201s).

        Plaintiffs have failed to allege any of the above elements, The Amended Complaint only

vaguely alleges the existence of "cerlain third parties and veteran beneficiaries," without any

factual allegations as to who these parties were or what their expected relationship with Plaintiffs

was, tnuch less that they were so concrete as to constitute a reasonable expectancy of a business

relationship. (Plaintiff s Arnended Cornplaint, pg. 30, par. 183-1 85). Bus.   Sys.   Eng'g, Inc. v.    Int'l



                                                  R
    Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 9 of 49 PageID #:315



Bus. Machines Corp., 520 F. Supp. 2d 1012,1022 (N.D. I11.2007), in which the court found that

a "reasonable expectation" requires more than the hope or opportunity of a future                business

relationship. Even if Plaintiffs had alleged that some expectancy existed, Plaintiffs do not allege

that Delta had any knowledge of it.

         It is well established that tortious interference "must be directed toward the third party or

parties with whom the plaintiff had the business expectancy, not simply toward the plaintiff."       Int'l
Star Registry of   III. v. ABC      Radio Network, Inc., 451 F. Supp. 2d 982,992 (N.D.        I11. 2006).

Without facts to establish any of the requisite elements for intentional interference with prospective

economic advantage, Count X of Plaintiffs' Amended Complaint must be dismissed with prejudice

for failure to state   a   claim.

VI.     Count XI of Plaintiffs' Amended Complaint should be dismissed for failure to allege
        that a legal duty was owed and for failure to state a claim under negligence.

        Count XI of Plaintiffs' Amended Complaint is based upon allegations ofnegligence against

Delta. "State law provides the substantive law in a diversity action" Maroules       v. Jumbo,   lnc.,452

F.3d 639, 645 (7th Cir. 2006). To establish a cause of action for negligence under Illinois law,        a

plaintiff must prove: "( 1 ) a duty owed to the plaintiff by the defend ant; (2) a breach of that duty;

and (3) an injury proximately caused by the breach." Wilftng v. L.J. Dodd Constr.,930 N.E.2d

511, 519 (lll. App. Ct. 2010). Whether a duty exists is a question of law to be determined by the

court. Fulk v. Ill. Cent. R. Co.,22 F .3d 120, 125 (7th Cir. 1994);   see also   Mayer v. Gary Partners

& Co.,29 F.3d 330,333 (7th Cir. 1994). Duty is detennined by asking whether defendant                and

plaintiff stood in such a relationship to one another that the law imposed upon defendant an

obligation of reasonable conduct for the benefit of plaintiff. Bucheleres v. Chi. Park Dist., 665

N.E.2d 826,83r (ill. 1996).




                                                   q
     Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 10 of 49 PageID #:316



          Plaintiffs fail to allege any facts that would give rise to a legal duty owed by Delta to

Plaintiffs with respect to the dernolition of the Subject Properties. Furthermore, Plaintiffs fail to

allege that any relationship existed between Plaintiffs and Delta under which a duty could exist.

Rather, Plaintiffs only vaguely allege that Delta was negligent when it failed to comply with certain

"legal provisions" and "ordinances," none of which are specified by name or reference in

Plaintiffs' Amended Complaint.

          While Plaintiffs allege Sections 13-9-010, 13-124-070, 13-32-230 and 13-32-240 of the

Municipal Code of the City of Chicago ("The Code") earlier in its Amended Complaint, those

sections of the Code do not address any legal obligations or requirements with respect to Delta,

only to the City of Chicago. (Plaintiffs' Amended Complaint, pgs 4-5, pat. 37, pg. J , par. 42, pg.

1   1, par. 64, pgs.   Il-I2, par. 65-68). Those alleged   sections of the Code specifically address the

legal obligations and requirements of Defendant, City of Chicago, and its employees, with respect

to notice and permit requirements as it relates to the demolition of buildings, structures and

property.

          Without any facts alleged that a legal duty was owed by Delta to Plaintiffs under those

above-referenced sections of the Code, Plaintiffs do not allege the requisite elements to state a

claim for negligence against Delta. Therefore, Count XI of Plaintiffs' Amended Complaint must

be dismissed with prejudice.

                                            CONCLUSION

          WHEREFORE, Defendant, DELTA DEMOLITION, INC., respectfully requests that the

court enter an order disrnissing Plaintiffs' Amended Complaint against DELTA DEMOLITION,

INC. with prejudice and for any other relief that the coufi deems just and proper under             the

circumstances.




                                                   10
  Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 11 of 49 PageID #:317



Date: April 30,2019

                                            Respectfully submitted,



                                            /s/ Danielle N. Malatv

Danielle N. Malaty
Tara A. Ryniec
KOPKA PINKUS DOLIN, P.C.
200 West Adams Street, Suite 1200
Chicago, IL 60606
Phone: 312-782-9920
Fax:312-782-9965
AttorneyNo.: 6315548
E-mail : DNMalaty@kopkalaw. com
Attorney No.: 6278367
E-mail : TARyniec@kopkalaw. com




                                       11
  Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 12 of 49 PageID #:318



                               CERTIFICATE OF SERVICE


       I   hereby certify that on April 30, 2019, I electronically filed the above-mentioned
document with the Clerk of the Court using CM/ECF system, which will send notification of such
filing to all parties that have appeared in this action.


                                                         /s/ Danielle N. Malatv
                                                         Danielle N. Malaty

Danielle N. Malaty
Tara A. Ryniec
KOPKA PINKUS DOLIN, P.C.
200 West Adams Street, Suite 1200
Chicago, IL 60606
Phone: 312-782-9920
Fax: 312-782-9965
Attorney No.: 6315548
E-mail : DNMalaty@kopkalaw. com
Attorney No.: 6278367
E-mail : TARyniec@kopkalaw. com




                                             1'
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 13 of 49 PageID #:319




                                EXHIBIT A

                  Dismissal Order dated Oct. 25,2018
     Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 14 of 49 PageID #:320


Order to Sue or Delbnd     as an Indigeut    Person                                              CCG N689 C-30M.6,?7.0?
                                                                                                                             ,


                             IN THn CIRCUIT COTJRT OF COOK COUNTY, TLLINOIS




Charlene Marsh - PETITIONER
                                                    PlaintifflPetitioner
                                                                                     *o.2            1&   t /'/(t7
City of Chicago                                                                      Cslendar   rt
                                             Defendan t/Rcspondcnt



                                                             oRptrR.

     Thls matter coming before the Court on an Application and Affidavlt to Sue or Defend'as an Indigent Person, the
Court being fully advised in the premises, I'I'IS IIINREBY ORDtrRED;

Pursuant to Supreme Court Rule 298 and 735 ILCS 5/5-1.05:

n    Theapplicantispermittedtosueordcfcndwithoutpaymontoffees,costsorchargas. Ireesforthereproduction
     of any documents coutained in the court file or the electronic tlocket are not waiverl without specllic order of
     court. Thenpplicantmaybeortleredtopayanyportionofthewaivedfeesorcoslsoutofasettlemcntorjudgment
     resulting frdm this action.


     Thc application is denied for the,followlng rcason(s): PETITIONER FAII.,S TO STATE A            CLAIM ON
     WI{ICH RELIEF'MAY tsE GRANTED
                               /2                         €At

n    Payment shall be:flmade by
                                           (dnto)
                                                        ORfldefcrred until
                                                                                     (date)
                                                                                                ORffother




                                                            ENTERtrD:
               JU}69   JAJI,fF$ P.
                                   F{Afffl,$fiY
                                                            Datod
                    ttcT 25 20ffi
              Sjrsujf 0ourg,.
                                     ?S0s
                                                                     dge                                      Judge's No


Payment should be made by cash, rnoney order                         r's check, directly to the Clerh of the Circuit Court
                  of Cook Counfy at the cou                        where you filetl your applicafion.

          DOROTIIY BROWN, CLERK OF TIItr CIITCUTT COUR'I' OF COOK COUNTY, ILLINOIS
                                                      ORIGINAL.   COUIT'I'   TII,E
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 15 of 49 PageID #:321




                                EXHIBIT B

                   Plaintiffs' State Court Complaint
                Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 16 of 49 PageID #:322

        Complaint-Verified                forrn   reploces CCMD-sA)
                                                                                                                                      QtzstDs)   ccM     N00t

                                                    lN TIIE CtnCUrr C0URT OF CqOK                           ILLINOIS



F.
o
                           il(           0 tt.ltl        lU   orrr\,7,,,'fuowru-                   No.
                                                                                                             201 BL0 11437
                                                                              Flaintitr(s)
)
a)
@

N                                                   v
o_
$
IN       /t
         L,           ,l   ( 01,,                        0, fhntll ) /t1^ Fek
                                                                                                           Claimed                0

aD                                                                                                Return
O
N                                                                           Defendant(s)
N                                                                                                                    I
N
6                                                                                                                            I

                                                                                                                         I
ui
F
o
                                                                                COM['LA]NT                               t
                                                                                                                         I




     Atty. No.:                                               Pro Se 99500                     Dated
     Atty, (or Pro   Se    plaintiff):
     Name:           t\          {p                 ft                 oi             h/6,ta                                     6t+r4-
     Addressr                                           tvc       /J          (p0lt                              Signature

                                                                                                                                          735 ILCS s/1.109
                                                                                                                                          forth herehr
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 17 of 49 PageID #:323




                                EXHIBIT C

               Plaintiffs' Second State Court Complaint
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 18 of 49 PageID #:324




                   IN ]'I{E CIRCUI'I COI.JRT OII COOK COIJNI'Y,            I
                               LAW DIVISION, I?IRS'| DISTRICT

NOTRE DAME AFFOI{DABLE IJOUSING,                      INC,   )
an IIlinois not-tbr'profi t Corporation                      )
                                                             )
                       Plaintiff,                            )
                                                             )   Case   No: .-
                                                             )
                                                                               :
CIl-Y Ol: CI-llCA(iO. a Municipal        C.lorp6pu1lo,l      )                 ?
                        I)efendant.                          )                      F           Itr


                                               COMPI,AINT'

        NOW COMES Plaintiff, Notre Dame Affordable Housing, Inc (hereinafter "Notre

Dame"), by and through its attorney, the Sable Law Group, LLC, complaining of the f)efenclant

City of Chicago (the "City") as l'ollows:

                                    PARTIES and JURISDICTION

        l.     At all times relevant, Plaintiff, Notle Darne, was a not-for-profit organization in

good standing in Illirrois in Cook County, Illinois.

       2.      At all times relevant, Def'endant, City of Chicago, is a municipal corporation

which exists in Cook County, lllinois.

                             FACTS CgMMON 't'() ALI. COUNTS

       3.      At all tinres relevanl, Plairrtif'fl. Notre Dame, was the lawtirl ownerof the property

located at 808-810 West 80tl'street ("8Otn Street Propertl,"; andTc)54-7958 S Llalstead Street

("I-lalstead Prope(y") Chicago,     lL   60620 in Cook County, Illinois.

       4.      Defendant, City o1'Chicago. initiatecl arrci authorized the dernolition of the

property locateclat 808-810 West 80tl'Street, Chicago, Illinois 60620 in Cook County, Illinois.

       5.      Plaintifi Notre Danre AI'fordable lJousing Incorporated ("NDAI{I"), is an illinois
 Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 19 of 49 PageID #:325




not-tbr-prolit orgarrization dedicated to helping veterans I'ounded by Ms. Charlene Marsh who                            is


the current CEO and President of the organizatiorr,

         6.       NDAI-ll acquilecl ownership of the Property on.lune 3,2014. The Properly                     is


IaLge   btrilding with two separate adclresses:7954-7958 South l.lalsted Street Chicago, Illinois

60620 and at 808-8 I 0 West 80tr' Strcet, Chicago,               IL   60620. (See Exhibit A)   - 'l"he Deect
         7.       The rnission of NDAFII is to provide al'fordable housing to veterans.

         8.       Ms. Marsh, on behalf of NDAHI, began making improvements to the 80th stlcet

Propelty in older to provide al'fordable housing lbr veterans.

         9   .    N DA   I-ll invested over     $I   75.000 in implo vernents to tlre 80rl' streel Pfoperty and

Irad has plof'essiorral arclritccturc drawings cornrnissioncd to complete the rcst of the lenovation,

         10.      Iiight homcless veterans wcre scheduled to lnove irrto the 80rhstreet Propertl,6u

January 1,2018.

         I   l.   'l'he portion o1'the building located ar7954 South l-lalsted Strect Chicago, Illinois

60620 was boarded        r"rp   arrd irr plans to bc rcpaired.

          12.     On or about I)ecember'7. 2017. Ms. Marsh was visiting her Property and took                        a


photo prior to its dernolition.'l'lrere was no notice of demolition or of any other violation posted

on the 80'l' Street side of the Property,

         I   3.   Prior to the denrolition, City inspectors took photos ol'the intelior ol'the ploperty

locatecl a17954 S, I-lalstecl Strect Chicago,          lllinois 60620 claiming Llrey were photos ol'the

interior of the l)ropcrty locatccl at tl08-8 I 0 W. 80'l' Street, Chicago.          ll,   60620.

         14.      On orabclut Decenrber 11,2017, the City ol'Chicago lrired Dclta Dcmolition                        of

1230 Nolth Kostner Avcnue Chicago, Illinois 60651 to clemolish the Property.




                                                             2
 Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 20 of 49 PageID #:326




         15.       After investigation, Ms. Malsh was told that the Ploperty, was dernolished due to

an anonyrnous conrplaint ntacle to        3l l.

         16,       On ol about October 16. 2018, Ms, lvlarsh filed a clainr with the Cit1, olChicago

Clainrs [Jrrit. but was inslructed that thc statLrte ol'limitations had lapsed on herclaim.

         17.      l'he City clainrs that the Propert5, was denrolislrcd on October I 1,2017 in a letter

to   NDr\lll   on December 3, 2018. but in a letter dated October 19, 2018, clainrecl the date ol'l-oss

was DccembeL       ll,2017. (Exhibit B)

         18.      Pursuant to City recoLds, tlre perrrrit to demolish the building located at 808-810

West 80tr'street Chicago, lllinois 60620 was applied for and granted on December 11,2017.

(Exhibit C).

         19.      Plior to the denrolition, the City records shor,v that orr November 30, 2017, the

Propertl, passed thc City's {irral inspection. (lSxhibit C)

         20.      'flrc cost   1s 1'gplace the dernolished   building is over 2,700,000.00.

                                              COUN'I' I- NEGLIGENCE

         21.      PlaintilTle-alleges and fully reincorporates paragraphs l-20.
       ' 22.       "'fhe essential elenients ol'a cause ol'actiorr based olr con'u'nou law negligence

nray be slatecl bricfly as lbllows: the existence oi'a dr"rty owed by thc del'endant to the plaintil'l;   a


breaclr ol'that duty, ancl an injur;,proxinrately caused by"that breach", Ward v. K Mart Corp,,

136 il1,2d 132, t40 (68962) (1990),

         23.      The Del'endant owed the Plaintiff a dr"rty llot to create damage to her real or

persortal property.




                                                        J
 Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 21 of 49 PageID #:327




        24.        In demolishing property owned by private parties, the City owes a special care

and duty to make sure that adequale notice is provided to the property owner as well as that they

are dernolishing the correct property,

        25.        It is foreseeable that if the rvrong ploperty is dernolished or if tliere was not

adequate noticc to the propcrty o\,vncr', that danrage r,vill be caused to the ploperty owner.

         26,       The Dclendant breachecl that cluiy when the Propertl, rvas denrolishecl and

deniolished r.vithor"rt adequate notice to I)laintil'1.

        27,        "fhe derlolition of the Property \,vas the proxinrale calrse of the loss to Plairrtil'1.

        WI-llilUlFORlS, Plairrtiff, NDAi{I. prays that his l-lonorable Cor-rrt find that:


                   A.   Def'endarrt wele negtigent in clernolition of   Plaintifls property.

                   B. Award Plaintiff    replacenrent costs in the amount of $2,700,000 for her

                        property as well as attorney's fees and costs.
               ,
                   C. Any such other relief as this Court dcerns      equitable and just.


             COUN'T 2 - 5Ih AMICNDMICN'I' VIOLA'I'ION _ TAKINGS CLAUSE

        28.        Plaintil'l're-alleges and lirlly ieirrcorporates parergraphs l-20.

        29.        The Fil'th Anrendnrent ol'the [Jnitcd Statcs Constitution, which is made applicable

to the Statcs tl'rror.rgh the Irourteenth Amendment of the United States Constitr"rtiori, providcs [hat:

"No person shall be ,.. deprived of.., propcrty without due.process ol'law; nor shall private

property bc taken fbr pLrblic use without.lLlst compensation."

        30.        NDI-lAl's Property was denrolished by the City througl: Delta Demolition.

        31.        NDI-IAI was not provided adequate notice and tliereby due process of law belbre

it's Properly was demolished

        32.        NDI-lAI is orved colrpellsation l'or the loss of its Ploperty.

                                                       4
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 22 of 49 PageID #:328




        WFIllRllFOItE" I)lairrti{1, NDAI'tl. prays that his I-lortorable Court firrd that


                A.     Defendant violated Plaintifls 5tl'Anrendrrent rights in denrolition of

                      P I ai   nti   l'l's propelty.

                Il.   Award Plaintil'[r'cplacerrent costs in the anrount ol'$2,700,000 fbr her

                      property as well as attorney's l'ees and costs.

                C. Any suclr other relief'as this Coutt      deerns cquitable ancljust.




                     COUNT3_TLT,EGALDEM l,I'fION (ln the Altarnativc)

        33.     Plairrti[f re-alleges and lirlly leincorporates paragraphs I-20,


        34.     lf   as the     City claims thc Plopclty was dcnrolislred on October'19.2017. there was

not larvfirl pcrmit on record that u'as issr"red lor its demolitiou.


        35.     l:he City deinolished the Plainti{'l-s Property witlroul proper ar-rthority and

procedure blcachirrq thc Plaintil'1-s rights.


        WI"lllREItrORll, Plaintifl', NDAI-ll, prays that his Ilonorable Court find that:


                A.     Defendant performed an illegal dernolition of Plaintiff s propefiy.

                B.    Awarcl Plairitifl'r'eplacement costs in the arrount ol'$2,700,000 lbr her

                      propert), as well as attorney's I'ees and costs.

                C. Any 5r.1', othcl rclicl'as tliis Court clcems eqr.ritablc            ancl.ir-rst.



                                                            Rcspect   f'r"r I   ly subrnitted,


                                                             fut*--
                                                           Attolney fbr Plainti {'f

                                                       5
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 23 of 49 PageID #:329




Adella S.Deacon. llsq. /161.)74
Sablc l-aw (iroup. L.[,C
I 132 S Wabash Ave, Stc (r04
Chicago, It. 6060.5
3t2.469.0622
ade   II   a@sablelawgroup.conr




                                      6
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 24 of 49 PageID #:330
                                                                                 :."i1+::'

                                                                          ':d
                                                                     t
                                                            '
                                                        ,rt:,r,tii
                                                        {i'
                                                                                 ,-9t

                                                                         o  *it:,,,^
                                                                         "s> "!+'r,
                                                                                ou+*r-L-,'o
                                                                                                                 ;h
                                                                                   $4
                                                                                                     ..:r. .."
                                                                                                        I ,--i
                                                                                      ,,t t': i\:,.'%.,"
                                                                                         . -:i";




                            EXF{IBIT A
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 25 of 49 PageID #:331




                                                                                                                        tlli{{l[   iltil[ffi   [lltwilfr llfiiuillt
                                                                                                                                                                                   oo
                                                                                                                    ?335 ;-.11,i               #   iSgPo=xT i 3,0*
                                                                                                                    A'ti:16tt: Feo: 52.CC
                                                                                                                    (a/B: A.'/ nlElcugh
                                                                                                                    'joci, 5 3u'lY Racoroo' o! !3ecg
                                                                                                                                                  ag:                      ' c' 'r
                                                                                                                    :u'r' oircsi'Jo'1 ca:53 Pr'!



        llccortlirg :':quc$tcc               hl:    _.                                                   Spircu     reove rcseneC ibr usc by Ree-order's Officc
        \\'hrrr re'lorclec. ntuii :c:                                                                    [)rrcl;nt                              br"
        x,      r,,(.taft'           ( .b*t,. .4ftltt a:sk- -h-sr, t                                     \arr.t                            en(        /jo
        .-\Jtir.:ss        ,// / {,'          77 pr,          tl' -Sf rt tJ :
                                                           ,/o (
                                                                  I
                                                                                                o        ,.\   cdross
                                                                                                                                       0              4'tt       d                 it F )!/l
        cirr's:aie'Zip           ,(l/,f           + *t,
                                                  --c)-r
                                                            T/ (a 6"/                                    Cirv .\

        i,rirpcav T'lr P,rice. .'\c'c0.r:r:              \;mbur: ) l-            3s )07 6)4

                                                                           Quitelaina Deed
       l'h:s Quitclitinr [)r..cil             i          (:c oc                                 J,I                       )o          t!                                       ,   ix:w   een

                          ;(t                                 Q T-i        ,u        t;rirrritrr,   or 45{:-                         71{t S H'-./ S.
                          , Ciiy- ul'                                                                 .-             of
                                                                                                               . Siare                     Tlt               ,vo/j
      and            /V   t,r r                                                          ,   (iraoier.    rrl'     ?d I                                                  tr        t      Ssla
                                 ,   Cii:r   ol              cl       lv
                                                                      U
                                                                                     J                    sra(c     or' Z't, Z I rV                          4t /J




     Fur r,ulualle considcra:ion. ihc Grirn:or hcre:l' quilclairns cr:d uilns('ers all righi, rirlc,                                                          ai-.0 inrcresr         held   b_r,

     rhc Crantor in the f ollorr.ing ric'sclbcrl i'eal esta                                                                                                      his or hc'r heils
     anti   it-s.s   igi:s. to   hrr   uc anC      loic    !brevcr, lr.rcatcC :r                                                                                      sr-
                                ci,y u:
                                             -(!4( *tJ                    _     _-                  , Strle r:f                       /l       t r"'ort




   Subjucr tL) al: cosgnlent.s, righrs                      rri'!rIt', proreclivc co\.cnf,nr.,j, ancl mineral                          rescr\.a(i()ns rri'iecord, ir'an,r,,
   'tit.xu.s   (br rhe tur.vear              clt'                     - rhall bc prorutud berlveen thc Granror unrl Oranree                                      as   oithc        dare of'
   rccording of rhis dccC,
                                                                                                                                                       C,ii:ic..:     Doo--: a6. r q I l. !?]
       Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 26 of 49 PageID #:332


                                                                                ;:1




        110. 4!i /rrr_--..)
   rr,ili j !i? i-,,.r{ri:          i   q
           rprrr: N."tr:
            :|fF*
                      ^r.i.r.tfi:
        i.i,'.i/g        \-
              tr--! t11j?,1




il(.' l.'::                                     .,..r:::i_   i.l-i):j.:.
                                              ,i{):,
                                            t,\')'"'ic. "..;;11}t:jr
                                                         "       {.:\.

                                            r,'diilflil,,,iiii
                                            '.i,rt )f ,,.:1.t..!
                                             t;v'i,             /    ,'::
                                              a.- l-     \\/:       ,..
                                                 :...t,;r,i.j..)
                                                                            1




                                                                    l'1 .1t.
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 27 of 49 PageID #:333




                                                    S1'A   TtrvfljrYl'   ts   Y GMN|Q R,t i.{D                 ORA1*11'SE




                  Tic grauLor or ltis agent affi:'rtts thar to ilrc bc.st of his kr:owiedgc, thc narae olthc graafee shown
                                                                                                                                    or
                 tirc decd or   usignn:cr:t of Dcncil;jal intcrxt j;: a ianc rrusr is er tlcr a 0snlrai pcrson, an rtlinois
                 corporaijon or rbteiEn c<lrpocaion authorized to dc bu.slness oi aquire and hold ijtlc (o reaj
                                                                                                                            c.rlare in
                 iJUnois, a partnenhip authoiixed to do busj:css or acquirc and hold title co roal esutc in lfinois,
                                                                                                                                   or
                otkr entity rccogilzcd as a poison and eufioi-iz"C io do busjness or acquirc dcle to rcal cstate under thc
                la,,is oi iirc Siatc oI Uiiroir


               Datad            L(M(           03     ht/            2a_17

                                                                                  Sign   r

                                                                                                               '   Lr!FtCrAL.5€tL
              Sutscribccj and srvo;ir ro bcfore       #c                                                  C.,r:nlRlN! : HAR lA,'!Ay
             By thc sard                                                                                N0lrly SutrrC . SlatB 0l i[t:.:Ci!
             ftis 3.-,                 of -l                      ?o).*_                          M,7   iorr,r':,st,o; Ergrrds Jail Al. ZXlj
             Notary'PubUc

            Thc grantee or his ogcni affirms ancl ycrifies (hat rirc nanr of ftc gran[cc shown
                                                                                                          on,hc decd or
             essignmcni  oi bcncicjaj intcrast in a land trust is cithcr a nacural penon, an IUinois
                                                                                                          corporation or
           forcign corporatiorr aurhorizcd co do business or acoujic +nd hold cjtJe to real
                                                                                                     cstagc in'njinoir, u
           panncrshlp sutiorizcd (o cjo b,usincss or acquirc and hoki iirie (o real esu(c
                                                                                              in Iiljnojs or orler cntity
          rct'ogtt"z,cd as a Pcrson and authorized cc do business or acquirc o'tJc
                                                                                   to real cstace undcr thc laws of thc
          Sratc of Illinois.


         Dat                 L'   r'                              20Jrq
                                                                                             rl     ./              .h
                                                                         Sigzraiu;c.-             ,!( /t-t 4.,.              /'n
                                                                                                              Gra.utec or Agent

        Subscobcd and sworn ro bcfore nrc
        By   rho said
                                                                                              CF;rCiAl- 5€Ar-
        This .3-   .    -,                                                              I,\THtRINE        U   I'AR]A\Y^Y
        NotuyPub                                                                    \r:riY 2ublic SLalo ol Ililrc's
                                                                                 Vl Cr.t" tt,o" irlrres Jan 2: ' 22|.5
    Notor rtry lxrson who knowi n8 y submirs a false r            conccr.njng lhe identi ty of a Graatce,lhall
    bc gulry of a Cla.ss C misdcrncanor'for lhc first offcssc and
                                                                  of a Class A rnjsdcrncaoor for subscquEpt
    offerucs.

    (Attach lo deed or ABI to bc rccordcd jn cook
                                                   counry,Ilrnois if cxempt
                                                                       ---'r*"vv'
                                                                             urrdorprovisioru
                                                                                   r'v"ors' of scctjon
    4 of the lJlinois Rcal fsurc TransferTur Act.)
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 28 of 49 PageID #:334




                            trXFXIHTT B
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 29 of 49 PageID #:335




                                                                                           . .':            'l I
                                                                  ii        l't        .     '''




                                                                                                              li                   l/ijI.   I l-l
                                                                   ..{'(   jl.   ilf l.{'i'iI t--1:1) {t{-11'


(),:loirf)r 11' 7t)iil
                                                                     ; if'li'
                                   (J lil'r ,\itl,l:i !lr';(J:lli'Jr
                 Iiirivl l-" l'I'l
rrtr,t l:l'l'!:l
                                       l\ \/ f: ,l- (i lJi i
 ,iti t,, t,. l)lil'l\i ('ll.''l'oi\i
 i;liir ;rtr:;il tl'' ij(Jt:;('ril
                                                                                 rri i ;t ti'tt.11t
                                                                                                           ;,.,i -. lip.^,.t) i .l-, l l r-) : l ljll"1 c l i'i''
                                                                  r"' 1 1'7                                                                                       l
                       l (..1\it'ttl'
                                                                                                                       .
 Iri:'             (..)r.t
                                                                   i;{i}'l':'l'1                                           ''
                   Uli.i,''r.ii'i'                                               ")""l"ll: ".':
                                                                    1;1,'11iii{)l'l
                    !,,ol,ll; l),ti'^::                             ( jl-1'/ -ll0l ?$ i
                                                                                          -il t
                     (truc lj'il'i ll


                                                                                     l l r") t l il l i\
                                                                                                           (i      t   l{ C'
                                                       l' l'O ti i) i\.'ii t'f-l
                             li't' t : l) /\ l^ l : ir
    i i r:.r r i'l   Cr
                                                                                                                                                                                           ';il:
     ,,,r         rr:,,,r:,
             s;
         lrrrilror
                                 ",,'lttl,:),,1,;;:li:,,11,il,i;,,,s:.,ll,i[il;:J
                        ii( ) rv !'i
                                                        rr"-u,,- y,,,,,
                                          :1".,ii ;;r'.,,               r'', .rti
                                                                                                                                ilin'l]:j:il;iil.::iil:["'xli;llil
                                                                 1
         litJlutc) wili           t:K[)lIU (ilt i,trr('                                                                                                      !nt;;    ;ll rr::c;or.lrlqii, yottr'
                                                                                                   ro rf:rio1"'rri)                l)trrrilr( frrtlhcr
                                                                                                                                of r\rr.li1r(j
         r,,,r,,:: c,,,,:,,\,.fi::::,1?)::;:),1.;:'i;:iil,lit""
                                   t'lllll l()!ijl\' ' '
         .r).liirly lr) r:l{r tlil                                                                                     r r...* i,,..i,.r,rc;i ..,.,it1\ yc)ll rrJrott
                                                                                                                                                                      tl$ r:cltrtlrlt':ttcltt

          'It:rt:Ci"tllitihtrrlrl'!'l':"':ril!-iil!i!'rli'l'l(1""'t:"'rilliiililr':i'ttt'lc;i

          ..;,,,r;;r-tlt:if,



           f)crrtrill 11.rf;rt;l
                                     i;r I l;l
           C li'ri lit:; li 1rr:''-:
                                               r



            :i I il..'l,l 4 -5tii
                                        ;l?,




                                                                                                                                   ii '
       Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 30 of 49 PageID #:336




                              i.),                                      r i I 1 i)i. (..iilr...\,,,i.)
                         fi
                                                                 ill.:1,.\J-i {'\tr []i'i, ( ]t,. I ,.\1\
                                                                          {.'ir.r i'l:rirrrr I rrii




                                                              U.S.    1'41!,IL   }T}ID CEITTIFIEI)

             I)ocenrber' 3, e0l8


            NOJI'] 1H D A.A.TE /tF.FoII DAI] L.E }-Io             usj}ic
            .x250 s. PnrNcEl.oJV AVE /Jb06
            CH/C,'IGO           TL, 60609


                    RE                Ourr (]Jiei.rrtl                City ot Chicago
                                      Claimarrt:                     NORTE. DAIVIE JTFFONDAB LE HO                         US   TNG
                                      Date clf Loss                   l0/ I I /.20t7
                                      Our FiIe:                      cr- I 7-501297-01
      DEJ{.IT, CFU\RLENE MA.RSH,

      Thjs office repxesents the City of Chicago, rvhichis self-insured
                                                                        for ceneralLiability
      coverag'e applicabre to ttre above captioned ciate of incident,

     our Principal, the.citycf chicago has requested thal we advise you
                                                                                that upon complerion of
     the jnvestigation, they find llrat they vuill be unable to assist you
                                                                           with any settlernent of
     damages or costs witich you iray have sustainc.d due io this inciclent.

     our Principal regrets tirat it must ciecljne any claiin resulting from this i*ciclcnt.

 {YlceqetY,
  4l
  \ ., li
   \'                                       :   .1.
                          ,. '?.!          .,.t,.' \
'i    \-t      '-t ''-           ;l
Dennis Rafael, '.ATC
Clairns ,Speciatiist
312-7 44-5652




                                 ir,"-,f)l.iilt i '+ ri l: -l!'iij .i i lii\r'ii:.r -,.,.ti1( \r.{1. li ii..,)t.\.:jbi,l
                                                        i; I l,tl.'. l'.r-l .ir.,jii i \.r. l,iijr-.{-i.:_i.}.,
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 31 of 49 PageID #:337




                            EXI-{TtsIT'C
                     Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 32 of 49 PageID #:338

  12i10/:2C18                                                                                                                                        Buildirrg Peililtt an(, Inspoc{iotr Records


                .itf;il).i..
            i.i.         .i :rll:\

           ioXf;fli
            \i ). ii.,r'r;'
                ".//,i' r :-\     '




                                                                                                                                    :      1.




                Buildirrg Pernrit and lnspectioir Recorcls

                      Disclaimer
                      'l'lre inl'r.rrll;ttion prese ntec.j oir tlrii v.rebsite i:; infornr;rt.ion:rl orrly ;rnci clr:es not rrcl(:e!;sJrrily ri:flect
                      iire cLrr"r'enI r:r:rrr:iitior'r oI tl-ri.: builclina (]r' pr"oper'ty, 'l hr:: f;rcI tlrirt ,r ptlrrlil was issuecl cloes rrot

                      I I i r,] r' ti cl t.t   i   re   t"l   I (:' I )   tS,:i   I   I lr   il   ir.,i r.r rr r c t l-1.'i   I   t- OCI   rl.


                      Inior'rrr;iti0rr on in:ll)0f ti(.irrS ,trral iillegc:r:l r.riiilittiotri r.:lilect corrclitt,rrrs lolrr'icl i:y t[re llsl]ector'                                                             ;t titll
                                                                                                                                  -l'he
                      rr..r'r     rjrrt concJitrorr                          oi
                                                                          ,rl)senLc of allegacl rriolatiorrs ort Ilrrs website ooet r'roI nrean
                                                                                      tlrcl l)iol)er ty.
                     a I,lr-rilcjing ot-propel't)/ is irl Cortrpli;'trrCe tn,itlt t.lle t'eClltitetllenis ol tltg MurriCip.rl Cocle .

                     'i-lre
                           Departrncnt or Liuilclirrgs r'l'ray r'eter c€rtcrifl allel.iecl violariorrs ro rlre Ciry's Departrrent oI L;,,t,
                      for"errforcrlrretrt l)loce6lr.irnE;s irr tlre Deplar'tnrc.rtt ol'Adnriiristr.;rLive liearirrS;s crr' tlre Cirr:uit Cot.rr'I of

                         '   '|:, !r r'e,.;1recf ir.rt1llr                        to (]l:ll;rirr             r'r::Ccrr'cl5              OI tl'rese proCer:clirrgS.




                INPUT ADDRESS
                808 W B0TH 5T


                RANGE ADDI?EsS
            7954-7958 S r-tAr.STIr) Sl'CHTCA6O il- 60620
            303"ii'10 \,\/ l30r'l-r :;I ct-ilcAcc) ti_ (r0b20


                BUILDII'IG ATTRIBUTES


                    iILDG             lD                      S'lOItlES BAIiffvlEi'lT LENC;l'li \ /lD'fFi F{HG[{]'                                                                                 FL-R   AREA   COI'ISTR TYPI


                             6?-09tt7                         2                                                                                  1   .?5             55                0           68;/:,        Jt)




            BLJILDING PERMITS
l'rtlt)s://vi   o   l)a pps   1   .cilyofchica go.org/t)Uild                          ing rc      cords/do         Se    a    rch                                                                                             1/1 5
               Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 33 of 49 PageID #:339

  12t10t2018                                                          Bulldlng Permlt nnd lnlpoclion Regords




                                DATE
          PERMIT       #        rsSuED                  DESCRIPTION OF WORK

           1   00730543         12/11/2017              EMERGENCY WRECK AND REMOVE A 2 STORY MASONRY MIXED UsE
                                                        BUILDING

          100189414            07   /16/?-007           MASONRY REPAIRS ONLY. ALL WORK SAME AS EXISTING,

          1    05288            04/10/2002              21 speakers,2 amplifiers,B rnicrophones,'l dbs reciever plus antenna

          1    00797            02/28/2002              installaton of security system
          97124                o1/29/2002               SWTTCH lS PART OF UL SrGN SOUTH ELEVATTON,EAST END, FACTNG
                                                        PARKING LOT 370899

          97123                01/29/2002               SWITCH IS PART OF    Ut SIGN     EAST ELEVATION,SOUTH END,FACING
                                                        FIALSTED 5T 370898

          67281                 10/16/2001              TEMPORARY SERVICE 2OOAMP

          897049431             11/06/1997              REPLACING PLUMBING FIXTURES REMOVING PLASTIC PIPE

          EL0723345            09/12/1997               CKTS, FIXTS, RECEPTS (SEE ORIG APPL)

          E52441764            02/16/1961

          ES2361 91 5          01/22/1965


         BUILDING CODE ENFORCEMENT CASE ACTIVITY


          CASE NUMBER                                                         CASE TYPE

          INFO NOT AVAILABLE                                                  CIRCUIT COURT

          1420391441                                                          ADMI   N   ISTIIATIVE   H   EARING

          lAtO?_73272                                                         ADMINISTRATIVE HEARING

         09201 96221                                                          AD MI N ISTRATIVE HEARI N G

          072a1 36935                                                         ADM INISTRATIVE HEARING

         072o124224                                                           ADM INISTRATIVE         H   EARING

         06s098240                                                            ADMINISTRATIVE          H   EARING



        DEPARTMENT OF BUILDINGS INSPECTIONS


                             INSPECTION
         INSP    #           DATE                            STATUS      TYPE DESCRIPTION

         12440991            06/12/2018                      CLOSED      SIGN ANNUAL INSPECTION



htl ps ://webapps 1, ciiyofchicago.org/buildlngrecordsidoS    oarch                                                            2t15
              Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 34 of 49 PageID #:340

 12t10t2018                                                       Building Permll and lnspectlon Records


                             INSPECTION
          INSP      #        DATE                      STATUS           TYPE DESCRIPI'ION

          12370270           11/30/2017                PASSED           FINAL INSPEC'TION

          173481 42          10/23/2017                PASSED           BACI(FILL

          1   2340859        10/06t2a17                CLOSED           CHECKLIST INSPECTIQN

          1   1   703597    07t25/2016                 CLOSED           ASSEMBLY/AMUSEMENT ANNUAL INSP

          1   1516278       05104/2016                 CLOSED           SIGN ANNUAL INSPECTION

          11      877 172   05/04/2A15                 CLOSED           SIGN ANNUAL INSPECTION

          1125i189          10/08/201s                 FAI LED          ASSEMBLY/AMUSEM ENT ANNUAL INSP

          111691ft3         06/17 /2014                PASSED           SIGN ANNUAL INSPECTION

         11169184           06/17/2014                 CLOSEi)          SIGN ANNUAL INSPECTiON

         11       049935    05/07/2014                 FAII".ED         ASSEMBLY/AMUS EM ENT ANN UAL INSP

          109Q2076          09/06/2013                 FAILED           ASSEMBLY/AM USEMENT ANN UAL INSP

         10385922           11/16/2012                FAILED            A55EMB LY/AM USEMENT ANNUAL INSP

         1    0593785       07   /18/2012             PASSED            SIGN ANNUAL INSPECTION

         1    0593786       a7/18/2012                PASSED        .
                                                                        SIGN ANNUAL INSPECTION

         991 531 4          08/30/2011                FAILED            ASSEMBLY/AMUSEM ENT AN             N   UAL I NSP

         985303s            12/02t2010                PASSED            SI6N ANNUAL INSPECTION

         9853036            12/02/2,010               PASSED            SIGN ANNUAL INSPECTION
         'r
              001 0381      07/22t2010                FAILED            COMPLAINT INSPECTION

         271 9885           04/06/2010                FAILED            ASSEMBLY/AM USEMEhJT ANNUAL INSP

         1574897            07/27/20Q9                CLOSED            CONSERVATION COMPLAINT INSPECT

         1940738            07t27/2009                CLOSED            DOB NEW CONSTRUCTION INSP

         2561224            05/08/2009                FAILED         ASSEMBLY/AMUSEMENT ANN UAL I NSP

        2536208             04/13t2009                PASSED         SIGN ANNUAL INSPECTION

         2535209            a4/13/2009                PASSED        SIGN ANNUAL INSPECTION

         26891 1 6          04/01/2009                CTOSED        SIGN ANNUAL INSPECTION

        2286530             12/04/20Q8                FAILED        ASSEMBLY/AMUSEMENT AN                  N   UAL I NSP

        2199987             o4t24/2008                PASSED        SIGN ANNUAL INSPECTION

        21    99986         04/24/2008                PASSED        SIGN ANNUAL INSPECTION

        2205343             04t17/2008               CLOSED.        SIGN ANNUAL INSPECTION

        2205342             04t17/2008               CLOSED         SIGN ANNUAL INSPECTION


htlps:/tu ebapps l.cllyofchicago.org/bulldlngrecords/dosearch                                                              3/1 5
                Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 35 of 49 PageID #:341

 1   2/1 0/201 B                                                           Building Permli and lnspectlon Records


                                     lNsPECTION
            INSP    #                DATE                       STATUS         TYPE DESCRlPTION

            1986640 01/08/2008 FAILED                                          ASSEMBLY/AMUSEMENl' AN NUAL INSP

            1907820 09t14/2007 FAILED                                          ASSE   MBLY/AMUSEMENT ANNUAI. IN5P

            1743934 05/03/2007 FAILED                                          ASSEMBLY/AMUSEMENT ANNUAL INSP

            181401 2 04t26/20Q7 pASSED                                         SIGN ANNUAL INSPECTION

            1BoB21 8 A417-6/2007 PASSED                                        SIGN ANNUAL INSPECTION

            180821 9 04/26/2007 PASSED                                         sIGN ANNUAL INSPECTION

            181401 1 04t26/2007 PASSED                                         SIGN ANNUAL INSPECTION

            is74BB2 1'0104/2006 FAILED                                         CONSERVATION COM PLAINT INSPECT

            1296363 Q5/77 /2006   PASSED                                       SIGN ANNUAL INSPECTION

            1302412 05t27 t2-006 PASSED                                        SIGN ANNUAI-       INSPECTION        1




            1302471 05t27t2006 PASSED                                          SIGN ANNUAL INSPECTIPN

            1296362 05/27t2006 PAsSED                                          SIGN ANNUAL INSPECTION

            1047886 05/23/2A05 PASSED                                         SIGN ANNUAL INSPECTION

            1037717 05t23i2005 PASSED                                         SIGN ANNUAL INSPECTION

            1037t18 05/23/2005 PASSED                                         SIGN ANNUAL INSPECTION

           104788s A5/23t2005 PASSED                                          SIGN ANNUAL INSFECTION

           )26427 06t06/2004 PASSED                                           SIGN ANNUAL INSPECTION

           719631 06/06/2.004 PASSED                                          SIGN ANNUAL INSPECTION

           72647-8 06/06/2A04 PASSED                                          SIGN ANNUAL INsPECTION

           719632 06/06/2004 PASSED                                           SIGN ANNUAL INSPECTION

           399272 06/11/2003 PASSED                                           SIGN ANNUAL INSPECTION

           419744 06/11t2AO3 PASSED                                           SIGN ANNUAL INSPECTION

           4051 1   106/1 1/2003 PASSED                                       SIGN ANNUAL INSPECTION

           419528 05/1 1/2003 PASSED                                          SIGN ANNUAL INSPECTION

           21 9840   11t13/2002 PASSED                                        SIGN PERMIT INSPECTION

           219845 11/13/2002 PASSED                                           SIGN PERMIT INSPECTION

           21 2690   07/12/2002 PASSED                                        sIGNI ANNUAL INSPECTION

           2126s1 07/12/20Q2 PASSED                                           SIGN ANNUAL INSPECTION

           226023 Q4/03/2002 PASSED                                           ELECTRICAL PERMIT INSPECTION

           22-4431 03/08 /2002   PARTTAL                                      ELECTRICAL PERMIT INSPECTION
                                                               PASSE D

https ://weba pps   1   .   cltyofchlcs go,org/buildlngrecords/doSoa rch                                                4115
              Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 36 of 49 PageID #:342
  12110t2018                                                          Eulldlng Permit and lnspectlon Records


                             INSPECTION
          INSP    #          DATE                          5TATU5         ryPE DESCRIPTION

          9634339             o1/07/2002                   PASSED         ELECTRICAL PERMIT INSPECTION



         ALLEGED CODE VIOLATIONS



                                     ASSEMBLY/AM USEM ENT ANNUAL INSP #                           Number of Violatlons: 3
                                         11703597 INSPECTION         DATE: 07/251201.6

          VIOLATIONS                  BUILDING CODE CITATION                                     VIOLATION DETAILS

          1   99029                                                                               FAILURE TO PERMIT ACCESS FOR
                                                                                                 ANNUAL INSPECTION 1 3-20.020,
                                                                                                 ATTEMPTEP INSPECTION
                                                                                                  04/06/ 201 0,08/30 / 201 1 AN D
                                                                                                  11/16/2U 2 AND 9/6/13. STTCKER
                                                                                                  LEFT ON DOOR. NO ONE
                                                                                                 CONTACTED DEPT.OF BUILDINGS TO
                                                                                                 ALLOW ACCESS. TO ARRANGE
                                                                                                 INSPECTION PLEASE CALL 3'I2-743.
                                                                                                 361 0

          cN0610'14                  Failed to maintain the exrerior walls of a     ALL ELEVATTONS - FRACTURES, OPEN
                                     building or structure free from holes, breaks, MORTAR JOTNTS AND WASHED OUT
                                     loose or rotting boards or timbers and any MORTAR AT VARTOUS LOCATTONS
                                     other conditions wlrich might admit rain or                 THROUGI-tOUT.
                                     dampness to the walls. (13-196-530(b), 13-
                                     196-641)

         NC201     1                 Performerj or allowed work to be performed                  PROVIDE DOCUMENTATTON (PLANS
                                     without submitting plans prepared, signed                   AND PERMITS) FOR i 5l'    FLR
                                     and sealed by a licensed architect or                       ALTERATIONS /REHAB. CEtLING,
                                     registered structural engineer for approval                 WALLS, BAR, AND BATt-tROOM
                                     and without obtalning a permit to perform                   WALLS REMOVED (GUTTED).
                                     the work. (1 .3-32-010, 13-32-040, 13-40-020,
                                     1   3-1 2-0s0)

                                    ASSEMBLY/AMUSEMENT ANNUAL INSP                     #         Number of Violatlons: 3
                                     1   1251   1   89   INSPECTION DATE: 10/08/201 5

         VIOIATIONS                 BUILDING CODE CITATION                                      VlOI.ATION DTTAILS




hllps :/iwebapps l,cityofclricago, org/buildingrecords/doSearch                                                                     5i15
                 Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 37 of 49 PageID #:343
  1   2i 1 0/201 B                                                   Building Permlt ancl lnspection Records



                 199029                                                                           FAILURE TO PERMIT ACCESS FOR
                                                                                                  ANNUAL INSPECTION 1 3.20-020,
                                                                                                  A'TTEMPTED INSPECTION
                                                                                                  04/06/2010,08/30/201 1 AND
                                                                                                  11/16/2012 AND 9/6/13, STtCKER
                                                                                                  LEFT ON DOOR. NO Of\E
                                                                                                  CONTAC'TED DEPT,OF BL'ILDINGS TO
                                                                                                 ALLOW ACCESS, TO ARRANGE
                                                                                                  INSPECTION PLEASE CIILL 312"743-
                                                                                                 361 0

              cN061      01 4         Failed to rralntain the exterior walls of a     ALL ELEVATIONS - FRACTURES, OPEN
                                      building or structure free from holes, breal<s, MORTAR JOINTS AND WASHED OUT
                                      loose or rotting boards or rimbers and any                 MORI"AR AT VARTOUS I_OCATIONS
                                      olher conditions which might admit rain or                 THROUGHOUT,
                                      dampness to the walls, (13-196-530(b), 13-
                                      i 96-641)

             i.JC2011                 Performed or allowed work to be performed                  PROVIDH DOCUMENTATION (PLANS
                                      without submittrng plans prepared, signed                  AND PERMITS)FOR 15T        FLR
                                      and sealed by a licensed architect or                      ALTERATIONS /REHAB. CEILING,
                                      registered structural engineer for approval                WALLS, BAR, AND BATHROOM
                                      and without obtainlng a permit to perform                  WALLS REMOVED (GUTTED),
                                      the work. (13-32-010, 13-32-040, 13-40-020,
                                      13-12-0s0)

                                     A55EM BLY/AMUS EM ENT ANNUAL IhISP                #         Number of Violatlons:3
                                      1   1   049935 INSPECIION     DATE: 05/071201 4

            vtotJ\TtoNs              BUILDING CODE CITATION                                     VIQLATION DFTAILS

             1   99029                                                                          FAILURE TO PERMIT ACCESS FOR
                                                                                                ANNUAL INSPECTIOhJ 1 3.20.020.
                                                                                                ATTEMPTED INSPECTION
                                                                                                 04/ a6/ 201 0,08 Ba / 201 1 AN D
                                                                                                11/16/2012 AND 9/6/13,      STTCKER
                                                                                                LEF'I ON DOOR. NO ONE
                                                                                                CONTACTED DEPT.OF BUILDINGS TO
                                                                                                ALLOW ACCESS, TO ARRANGE
                                                                                                INSPECTION PLEASE CALL 312-743-
                                                                                                361 0

            cN051    01 4            Failed to maintain the exterior walls of        a
                                                                                    ALL ELEVATIoNS - FRAcruREs, opEN
                                     building or structure free from holes, breaks, MoRTARJo|NTS AND WASHED our
                                     loose or rotting boards or rimbers and          any
                                                                                    MORTAR AT vARtous LocATtoNS
                                    other conditions which might admit rain or                  THROUGHOUI',
                                    dampness to the walls. (13-196"530(b), 13-
                                     196-641)


htlps://v,/eba pps I . cityofchicago.orgibulldlngrecords/dosearch
                                                                                                                                      6/1 5
            Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 38 of 49 PageID #:344
 1?t1Qt2018                                                             Buildlng Perrnit and lnspoctlon Record6



          NC20'11                             Pqrforrned or allowed work to be performed PROVI DE DOCUMENIATION (PI}NS
                                              without subrnitting plans prepared, signed   AND.PERMTTS) FOR 1 ST FLR
                                              and sealed by a licensed arclritoct or       ALTERATIONS /REI.IAB, CEI LING,
                                              registered structural engineer for approval  WALLS, BAR, AND BATHROOM
                                              and without obtaining a permit to perfornr   WALLS REMOVED (GUTTED).
                                              the work. (13-32-010, 1 3-32-040, 13-40-020,
                                              1   3-1 2.050)

                                           A5SEMBLY/AMUSEMENT ANNUAL INSP                  #        Number of Vlolatlons: 3
                                              10902076 INSPECilON DATE: 09/061?.013
          vtoLAl'toNs                      BUILDING CODE CITATION                                   VIOLqTION DETAII.s

          199029                                                                                    FAII.URE TO PERMIT ACCESS FOR
                                                                                                    ANNUAL INSPECTION 1 3.20"020.
                                                                                                    ATTEMPI-FD INSPECTION
                                                                                                             0,08/30/201't AN D
                                                                                                    04/ 06/ 201
                                                                                                    11/16/2012 AND 9/6/13. STICKER
                                                                                                    LEFT ON DOOR, NO OI.IE
                                                                                                    CONJTACTED DEPT.OF BUILDINGS TO
                                                                                                    ALLOW ACCESS. TO ARRANGE
                                                                                                    INSPECTION PLEASE CALL 312-743-
                                                                                                    361 0

         cN06'1014                         Failed to maintain the exterior walls of a               ALL ELEVATIONS. FRACTURES, OPEN
                                          building or structure free from holes, breaks, MORTARJOTNTS AND WASHED OUI'
                                          loose or rotting hroards or timbers and any    MORTAR AT VARIOUS LOCATIONS
                                          other conditions whlch rnight admit rain or    THROUGHOUT.
                                          dampness to the walls. (13-196-530{b), 13-
                                          196-641)

         NC201          1                 Performed or allowed work to be performed                 PROVI DE DOCUMENTATTON (PLAN5
                                          without submitting plans prepared, signed                AND PERM|TS) FOR 1ST FLR
                                          and sealed by a licensed architect or                    ALTERATIONS /REHAB, CEILING,
                                          registered itrucrural engineer for approval              WALLS, BAR, AND BATHROOM
                                          and without obtaining a permit to perform                WALLS REMOVED (CUTTED).
                                          the work, (13'32-010, 13-32-040, 13-40-020,
                                          1   3-1 2-050)

                                         ASSEMB LYiAMIJSEM ENT ANN UAL INSP               #        l{umber of Violatlons; 2
                                          1   038592?- INJSPEfiION DATE:      11/ 1   6/201 2

        VIOLATION5                        BUILDING CODE CITATION                                   VIOLATION DETAII-5




htlps ://webapps   1   .cityo(ch lca go. orgibuildingrecords/doSearch                                                                 7   t15
                 Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 39 of 49 PageID #:345
  1   2/10/201   I                                                Bulldlng Ferrnit and ln$pecllon Records


            1    99029                                                                         FAILURE TO PERMIT ACCESS FOR
                                                                                               ANNUAI I NSPECTtON 13-20"020.
                                                                                              ATTEMPTED INSPECTION
                                                                                               04/ 06 / 201 0,08/30/20   1   1 A,N D
                                                                                               11/16/2012.   STTCKER LEFT        0N DOOR
                                                                                               NO ONE CONTACTED DEPT.OF
                                                                                               BUILDINGS TO ALLOW ACCESS. TO
                                                                                              ARRAN6E INSPECTION PLEASE CALI.
                                                                                              312-743-3610
            cN 1 0401 5             Replace broken, missing or defective         window TWO FRONT             PLATE WINDOWS
                                    panes, (13-196-550 A)                                     MISSING/BROKEN AT BAR 1ST FLOOR

                                   ASSEMI]LY/AMUSEMENT ANNUAL INSP                  #         Nunlber of Vlo|at|ons: 2
                                    9915314 INSPECTION          DATE:   0840/2011
            VIOLATIONS              BUILDING CODE CITATION                                    VIOLATION DFTAILS

            199029                                                                            FAILURE TO PERMIT ACCESS FOR
                                                                                              ANNUAL INSPECTION 1 3.20-020.
                                                                                              ATTEM PTED INSPECTION 04/06/701          O

                                                                                              AND OB/30/201 1. STICKER LEFT ON
                                                                                              DOOR. NIO ONE CONTACTED DEPT.
                                                                                              OF BUILDINGS TO ALLOW ACCESS.
                                                                                              PLEASE CALL 31 2.7 43.361 O TO
                                                                                              ARRANGE FOR INSPECTION.

           cN061     01   4        Failed to maintain the exterior walls of a                 NORTH AND SOUTH ELEVATION
                                   buildirrg or structure free from holes, breaks,            oPEN MORTARJOTNTS
                                   loose or rotting boards or timbers and any
                                   other conditions which might admir rain or
                                   dampness to the walls, (13-1 95-530(b), 13.
                                   196-641    )


                                   ASSEMB LYlAlvlUSEM ENT ANINUAL INSP {t                    Nurnber of Violatlons:      1

                                   271   9885     INSPECTIoN DATE: 04/06/2010

           VIOLATIONS              BUILDING CODE CITATION                                    VIOLATION DETAILS

           199029                                                                            Failure to permit access for Annual
                                                                                             lnspectlon 1 3-20-020. Attempted
                                                                                             lnspection 04/06/10. Sticker left on
                                                                                             door, No one contafied Oepartmenr
                                                                                             of Buildings to allow access, To
                                                                                             arrange inspection of premises
                                                                                             please call(312)743 - 3538.

                                  ASSEMBLY/AMUSEMENT ANNUAL INSP #                           Number of Vlolatlons:       5
                                  2561 224 INSPECTION DATE: 05/08 t2009

          VIOLqTIONS              BUILDING CODE CITATION                                     vlotlTlohr     DFfAtLs
hllps:i /vebapps l.cityotchicago.org/buildlngrecords/doSearch                                                                              8/1 5
                Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 40 of 49 PageID #:346

 1   2/1 0t201 B                                                           Building Permit 0nd lnspeclion Records



            cN01 001 2                     [:ailed to enclose heating plani room with                  Breaches at fLlrnace room   irr

                                           noncombustible walls, partitions, floors and                basenrent
                                           ceilings witl'r at least one lrour fire resistance.
                                           (1   5-8-1 90,   1   5-8.220)

            cN0'l    101 2                 Failed to pror.ride self-closirrg, framed, 1-112            Repair class "B" door at basement
                                           hour Class B fire door or other approved                    stairwell
                                           opening protective assembly for heating
                                           plant and/or boiler room. (15-8-230)

            cN01 5042                     Failed to provide exit door with approved                    Provide panic hardware on all exits
                                          latch or bolt that releases under 15 pounds
                                          pressure in institutional uses such as nursing
                                          homes, hospitals or day care centers, (13-
                                           150-260(e))

            cN0390         r3             Failed to post in a corrspicuous location, the               Provide new diagram for occupancy
                                          approved occupancy card indicating the                       card-exits, (3) have been eliminated,
                                          number of people who may legally occupy                      fixed seating removed
                                          such rooms and space in every thealer,
                                          public assembly unit or open air assembly
                                          unit and in every room or portion of such
                                          units, (1 3-84-410)

            cNi 0401 5                    Replace brol(en, missirrg or defective window Repair plate glass at north exit
                                          panes, (1 3-1 96-550 A)

                                          ASSEMBLY/AMUSEMENT ANNUAL IN5P    #                          Number of Vlolatlons:6
                                          2286530 INSPECTION DATE: 1 U04/2408
            VIOLATIONS                    BUILDING CODH CITATION                                      VIOI.ATION DETAILS

            1   99029                                                                                 Failure to permit access for Annual
                                                                                                      lnspection 1 3-20-020, Atternpted
                                                                                                      inspection 12/04/08, Sticker left on
                                                                                                      door. No one conlacted Dept. of
                                                                                                      Buildings to allow access, Please call
                                                                                                      (312)743-3610 to arrange for
                                                                                                      inspection,

            cNO1 001 2                    Failecl to enclose heating plant room with                  Breaches at furnace room in
                                          noncombustible walls, partitions, floors and                basement
                                          ceilings with at least one hour fire resistance
                                          (1    5-8,1 90, 1 5-8-220)

           cN01 '1012                     Failed to provide self-closing, framed,l-1/2                Repair class "B" door at basement
                                          lrour Class B fire door or other approved                   stairwell
                                          opening pro[ective assembly for heating
                                          plant and/or boiler room, (15-8"230)



https ://we bapps   1,   cityofchicago.or0/bulldlngr€cords/doSearch                                                                            9/'t5
               Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 41 of 49 PageID #:347

 1   2/1 0/201 B                                                  Br,rllding Fermlt Bnd lnapeetlort Rocgrds



            cN01 5042                Failed to provide exit door with approved Frovide panic hardware on all exits
                                     latch or bolt tl'rat releases under 15 pounds
                                     pressure in institLrtional uses such aS nursing
                                     homes, hospitals or day care centers, (13-
                                     1   60-260(e))

            cN03901 3                Failed to post in a conspicuous location, the              Provide new diagram for occupancy
                                     approved occupancy card indicating the                     card-exits, (3) have been eliminated,
                                     nurnber of people who may legally occupy                   fixed seating removed
                                     such roorns and space itr every theater,
                                     publlc assembly unit or open air assembly
                                     unit and in every room or portion of such
                                     units, (13-84-410)

            cN1Q40',l5               Replace broken, missing or defective         window        Repair plate glass at north exit
                                     panes. (13-196-5504)

                                    ASSEMBLY/AMUSEMENTANNL,IALINSP#                             NumberofVlolatlons:5
                                    1 986640 INSPEfiION DATE: U /AAZA08


            VIOLATIONS               B   UILDI NG CODE CI'I'ATION                               VIOljTION DFfAII.S
            cN01 001 2              Failed to enclose heating plant room with                   Breaches at furnace room in
                                    noncombustible walls, partitions, floors and                basenrent
                                    ceilings witlr at least one hour fire resistance
                                    ('15-8-190, 15,8,220)

            cN1011012                Failed to provide self-closing, framed, 1-1l2              Repaii class "8" door at basement
                                    hour Class B fire door or other approved                    stairwell
                                    opening protective assembly for heating
                                    plant and/or boiler room. (15-B-230)

            cN01 5042               Failed to provide exit door with approved      Provide panic hardware on all exits
                                    latch or bolt that releases under 15 pounds
                                    pressure in institutional uses such as nursing
                                    homes, hospitals or day care centers, (13-
                                    1    60-260(e))

            cN03901 3               Failed to post in a conspicuous location, the               Provide new diagram for occupancy
                                    approved occupancy card indicating the                      card-exits, (3) have been eliminated,
                                    number of people who rnay legally occupy                    flxed seating removed
                                    such rooms and space in every lheater,
                                    public assembly unit or open air assembly
                                    unir and in every room or portion of such
                                    unirs, (1 3.84-410)

            cN104015                Replace broken, missing or defective window Repair plate glass at north exit
                                    panes. (1 3-1 96-550 A)

                                    ASSEMBLY/AMUSEMENT ANNUAL INSP                             Nurnber of Violatlons:   1

                                    1   907820                                 'T
                                                   lI'ISPECTION DATE: Ogl14l2017

htlps ://webapps 1 .cltyofchicago.orgrbulldingrecordg/doSearch                                                                          10/15
                Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 42 of 49 PageID #:348

 1   2/10/201   I                                                   Bullding Pormit and ln$p€clion Records



           VICILATIONS             FUILDING CODE CITATION                                       VIOLATION DETAIIJ

           cN03901 3               Failed to post in a conspicuous location, the                Provide new diagram for occupancy
                                   approved occupancy card indicatlng the                       card-exits, (3) have been eliminated,
                                   number of people who may legally occupy                      fixed seating removed
                                   such rooms and space in every theater,
                                   public assembly unit or open air assembly
                                   unlt and in every room or portion of sUch
                                   units. (13-84-410)

                                   ASSEMBLY/AMUSEMENT ANNUAL tNSP                     #         Nurnber of Violatlons:   1

                                   17   43934    INSPECTION DATE: 05/03 t2047

           VIOLATIONS              BUILDING CODE CITATION                                      VICILATION DETAILs

           199029                                                                               FAILURE TO PERMI]'ACCESS FOR
                                                                                               ANNUAL INSPECTION 1 3-20.020.
                                                                                               ATTEM PTE D INSPECTION 5.03-07.
                                                                                                STICI(ER LEF]'ON DOOR. NO ONE
                                                                                                CONTACTED DEPT. OF BUILDINGS TO
                                                                                               ALLOW ACCE55. TO ARRANGE
                                                                                               TNSPECTTON PLEASE CALL (31 2]l743-
                                                                                               3538,

                                   FINAL INISPECTION           # 12370270 INSPECTION Number of Vlolatlons:               1

                                   DATE: 11130t2-017

           VIOLATIONS              BUILDING CODE CITATION                                      VIOLATION DETAILS

                                  BACKFILL      If 12348742       INSPECTION DATE              Number of Violatlons:     1

                                   10t23t2017

          VIOIATIONS              BUILDING CODE CITATION                                       VIOLATION DFTAILS

                                  cHECKLIST INSPECTTON             # 12340869                  Number of t/lolatlons: 6
                                    INSPECTION DATE: 1 0/0612017

          VIOLATIONS              BUILDING CODE CITATION                                       VIOLATION DETAILS

          cN0020B     1           Submit for approval plans prepared, signed,
                                  and sealed by licensed architect or licensed
                                  engineer and obtain permit for all but
                                  emergency repairs. (13-32-01 0, 13-40-0'10,
                                  13-40-020)




htlps://webapps l.cltyofchicago,org/buildingrecords/doSearch                                                                            11i15
               Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 43 of 49 PageID #:349
  1 U   /1 0/301   8                                                           Bulldlng P€rmlt and lnspoctlon Records


              cN 1 9300Q              Maintain buildlng in safe condition so it does
                                      not constitute actual and imminent danger
                                      to public, (13-1 2-1 30, 13-B-100, 13-1 2-120,
                                      13-12-1 25, 65 ILCS 5/1 1.31-1) Maintain
                                      building windows and doors in safe
                                      condirion, (1 3-1 96"550) Mainrain stairway
                                      and porch in safe condit,iqn, (13'196-570)
                                      Maintain floprs, walls, and cellings in safe
                                      condition, (13-196-540) Maintain building in
                                      safe condition. Premises now dangerous as
                                      vacant and open, uncompleted and
                                      abandoned, or vacant and boarded, (1 3-1 2-
                                      1 30, 1 3-1 2.125l'Maintain wate hmEn at

                                      vacant or open premises. (13-1 2-140)

              cN 1 9301 9             Repair or wreck dangerous and vacant
                                      residential premises. (13-8-100, 13-1 2"125,
                                      1   3-1 2.1 30)

              cN1 93029               Maintain watchman from 4:00 PM to 8:00 AM
                                      for vacant and dangerous residential
                                      premises. (1 3-'1 2-1 40)

             cN193110                 Register Vacant building within 30 days pf it
                                      becoming vacant, or within 30 days after
                                      assuming owngrship of an existing vacant
                                      building, (13-12-125(a)), Building musr be
                                      kept in compliance with allvacant building
                                      reqi.lirements pursuant to '13-12.i 35. See
                                      Vacant Building Ordinance and registration
                                      fo r m   a   t http s ://i p iwe b. ci tyofc   h i ca   go. orglVB R

             cN1 96039                Post, on abandoned building, name, address
                                      and telephone of owner and owner's agent
                                     for managing, controlling or collecting rents
                                     on building so legible from nearest public
                                     street or sidewalk. (13-1 2-125)
                                     COMPLAINT INSPECTION #                     10010381                     Number of Vtolatlons:   1

                                      I NSP ECTI O N D ATE: 07 l2U2a1 0




            vlotsTtoNs               BUILDING CODE CITATION                                                  VIOIATION DFTAI$
            rR0000                   Employ licensed architect or regisfered       SUBMIT ENGINEERS                             REPORT
                                     structural engineer to prepare written repbrt
                                     slrowing structural condition of exposed
                                     metal structure and support, (1 3-96-830, 13-
                                     96-840, 1 3.96-860)


https ://wsbapps l .cltyofchicagq.org/bulldlngrepords/do     Se arch                                                                     12115
           Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 44 of 49 PageID #:350
  1211012018                                                       Bulldlng Permll and lnspqcllon Records



                                       CON SERVATION CO M PtAI NT I I.ISPECT       {'           Number of Vlolatlons: 12
                                       1574897 INSPECTION        DATE: 07 127   t20og

         VIOLATIONS                EUILDING CODE CITATION                                       VIOI-ATION DETAILS

          cN01 5062                    tailed to remove obstruction from exitway                west gate padlock
                                   qhat hampers travel and evacuation, (13-i60-
                                   070,    1   3-1 96-080)

         cN041 053                 Failed to cut or remove weqds, grass or orher west and north building area high
                                   growth that present a fire hazard, (15-4-970) weeds
         chr 061 01 4              Failed to maintain the exterior walls of a     exrerior wall mortar mlssing easc wall
                                   building or Structure free from holes, breaks, buckling out and lime stones open
                                   loose or rotting boards or [imbers and any joints and off set south walllime
                                   other conditions which might admit rain or                  stones buckling out and opqn joints
                                   dampness to the walls, (13-196'530(b), 13-                  permit to reset srones and
                                   196-641)                                                    tuckpointing dangerous and
                                         .                                                     hazardous
         cN062024                  Failed to nraintain parapet wall in         good            parapet wall mortar missing and
                                   repair and free from cracl<s and defects,            (13-   buckling
                                   1 96-530 and 1 3-1 96-641)


         cN062034                  Failed to maintain roof coping in good repair coping stone open stones
                                   and iree from cracks defects. (1 3-1 96-530
                                   1   3-1 96-530(c)    and 13-196-641)

         cN065034                  Failed to maintain window sill in good repair window sills open joints
                                   and free from cracks and defects, (13-196-
                                  530(e), 1 3-1 96-550, 1 3-1 96-641      )


         cN07301 4                Failed to niainrain exterior door in sound                   7954 exterior door broken
                                  condition and repair, (13-196-550(d) and (e),
                                   1   3-1 96-641   )


         cN073024                 Failed to maintain exterior door frames            to
                                                                               exterior door frames rotred and
                                  exclude rain and wind from encering building wood split
                                  and otherwise in sound condition and repalr.
                                  (1 3-1 95-550, 13-1 96-550(0, 13-1 96-641)

        cN 1 04035                Failed to nraintain windows in        iound                  south elevarion 8OB-10 window
                                  condition and good repair. (13-1            96-550(b)        frame casing missing window frames
                                  and (f))     '                                               dry rotted
        cN1 31 01 6               Screen outer doors, windows, and             orher           window screens missing
                                  outer openlngs adequately from April 15th
                                  ro Nov 1srh. (13.196-560 B)




htlps://webapps l,cityofchicago.org/buildlngrecords/doSearch                                                                         'I   3/15
           Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 45 of 49 PageID #:351

 12t10t2018                                                               Building Pennit Bnd hspeclion Recorde



          cN 1 96029                      Post name, address, and telephone of                        post ownersl"rip
                                          owner, owner's agent for managing,
                                          controllirrg or collecting rents, and any other
                                          person rnarraging or controlling building
                                          conspicuously where accessible or visible to
                                          public rruay. ('l 3-1 2-030)

         cN 1 9801          I             File building registration statement with                   register building for 1998-2006
                                          Br-rilding Depr. (1 3-1 0-030, 1 3-1 0-040)

                                          CONSERVATION COM PLAI NT INSPECT {*                         Number of Molatlons: 12
                                          157 4882 INSPECTIOI'J DATE: 1 010412006

         vtol-A'floNs                     BUILDING CODE CITATION                                      VIOLATION DETAIIs

         cN01 5062                        Failed to remove obstruction from exitway                   west Bate padlock
                                         tlrat harnpers travel and evacuation, (13-160'
                                         070,13-195-080)

         cN041 063                       Failed to cut or remove weeds, qrass or              other west and north building    area high
                                         growth that present a fire lrazard. (15-4-970) weeds

         cN061         01   4            Failed to maintain tire exterior walls of a    exterior wall mortar nrissing easr wall
                                         building or structure free from holes, breaks, buckling out and lime stones open
                                         loose or rotting boards or tirnbers and any joints and off set south wall lime
                                         other conditions which might admit rain or                   stones buckling out and open joints
                                         dampness to the walls. (13-196-530(b), 13-                   permit to reset stones and
                                         196-641)                                                     tuckpointing dangerous and
                                                                                                      haza rdous

         cr\062024                       Failed to maintain parape[ wall in good       parapet wall mortar missing and
                                         repair and free lrom cracks and defects. (13- buckling
                                         196-530 and 13-1 96-641)

         cN062034                        Failed to n'raintain roof coping in good            repair   coping stone open stones
                                         and free from cracks defects.        (1 3-1   96-530,
                                         1   3-1 95-530(c)     and 13-196-641)
         cN055034                        Failed to rnaintain window sill in good          repair window sills open joints
                                         and free from cracks and defects.          (1 3-1   96-
                                         530(e),'l 3-1 96-550, 1 3-1 96-641 )

         cN07301 4                       Failed to maintain exterior door in sound                    7954 exterior door broken
                                         condition and repair. (13-196-550(d) and (e),
                                         1   3-1 96-641   )


         cN073024                        Failed to rnaintain exterior door l'rames to exterior door frames rotted and
                                         exclude rain and wind from entering building wood splir
                                        and otherwise in sound condition and repair.
                                        (1 3-1 96-550, 1 3-1 96-550(f), 1 3,1 g6-641)




hllps:/iwebapps   1   .cityo fchlcag o.orglt uilding records/cjoSearch                                                                      14t15
                Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 46 of 49 PageID #:352

 1   2/10/201   I                                                              Building Permlt Lnd tnspection tiecords


            cN1 04035                          Failed to rnaintain windows in sound                         south elevation 808-10 window
                                               conclition and good repair. (13-196-550(b)                   frame casing missing window frames
                                               and (f))                                                     dry rotted

            cN1 31 01 6                        Screen outer doers, windows, and other                      window screens ntissing
                                               outer openings adequately from April 15th
                                               to Nov 1sth. (13-i96-560 B)
            cN1 96029                          Post name, address, and telephone of                         post ownership
                                               owner, owner's agent F0r managing,
                                               controlling or collecting rents, and any other
                                               person managing or controlllng building
                                               conspricuously where accessible or visible to
                                               public way. (1 3-1 2-030)

            cN1 9801 9                         File building registration statement with                   register building for 1998-2006
                                               Builcling Dept, (13-'10-030, 13-10-040)




hllps://w€ bapps    1   .   cilyofchicago.org/build   lng   records/doSearch                                                                     15/15
Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 47 of 49 PageID #:353




2120 - Served                           2121   - Served
2220 - Not Served                       2227- Not Served
2320 - Served By Mail                   2321- Served By Mail
2420 - Served By        Publication     2427   - Served By Publication
Summons - Alias Surnmons                                                                       (08/07/78) CCG 0001A

                   rN THE CIRCUIT COURT OF COOK COUNTY, TLLINOIS

Notre Dame Affordable Flousing, Inc                                                           "?,i!.!         i :rEi.g&-j:f
                                                                                                        $! ft rJil
                                                                                              d-!-f -t- *L-v
                                       Q.trame all parties)                                    ilrqLE'r'i* AR./F:*U ft{ &
                                                                    Case No.
                            \t

                                                                                               'P   r"* p.e   :-   t'.v   S.=;ti-=se
City of Chicago,    a   municipal corp.

                                 Z SUMMONS N ALIAS SUMMONS
To each Defendantr

YOU ARI1,SUMMONED and required to 6le an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
(30) days after setvice of this Summons, not counting the day of service. To 61e your answer or
appearance you need access to the internet. Please visit. rv:r,*wcoolcceuntycle rl<clicor-rrt.clril to initiate
this process. I(iosks rvith intetnet access are availabie ar all Clerk's Of6ce locations. Please refer to
the last page of this document for location information.
If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint.
To the Officer:
This Summons must be returned by the officer ot other person to whom it was given fot service,
with endorsernent of service and fees, if. any,immediately after setvice, If service cannot be made,
this Summons shall be relurned so endorsed. This Summons rrray nor be served later than thirty (30)
days after its date,




               D   orothv   B r own'   tt*.T"ff"$:iJ;iff                          o   ok c o untv' I tino is

                                                          Page 1   of   3
                                                                            fff
 Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 48 of 49 PageID #:354



E-filing is nou, mandatory for docrrnrcnts in civil cases with limited exemptions, To e-filc, yorr rnust first
create an account with an e-filing service provider, Visit http://efile.illinoiscourts.gov/service-providcrs.htm
to learn more and to select a scrvicc provider. If you need additional hclp or have trouble e-filing, visit http://
www.illinoiscourts.gov/FAQ/gcthclp,asp, or talk u'itlr yorrr local circtrit clerk's office.



Attl'. No.                                                    Witness                     i.itiii# ii"i'r' liii;i;lTli
                                                                                          LTLf,   fili tJr ull.ilt.:i'i'-rililr{      I

l\ttv   Name:
                                                                                      W t?
Atty, for;                                                              DOI1OTFIY     B                                         (
                                                                                                                                'il
Address:
                                                              Date      of Selvicc:                                             t$
ciq,                                                          (1o be inscrted b), ofhcct
                                                                                                              il         'I'l
Sratc:           Zir'>:
                                                              l)cfendanr or other person)                          ,rr




I'elcohorrc:

Prirnary L}nail:




                Dorothy Brorvn, Clcrl< of tlre Circuit Corlrt of Cook Counry Illinois
                                   c oo kcou n tyclcrko fcou rt. o rg
                                                      Prgc 2 rri   .1
    Case: 1:18-cv-08116 Document #: 48 Filed: 04/30/19 Page 49 of 49 PageID #:355



         CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

(    '    lliclraLd J Dalcy Cenrcr                                        L)<lrncst:iq l{clatiorrs I)ivisiorr
          5t) \X/ Washingrorl                                             Ilichard.) l)alcy Cjcnter
          CIricago, 11.60602                                              50 W Washington, tfurr 802
(-        Distlict2-skokic                                                Chicago, II. (10602
          5(rt)0 Olcl Orcharcl l{cl                                       I{r>ur:s: B:30 anr - 4:30 prrr
          Skol<ie,   ll,60017                                             Oivil t\ppcals
:-        L)istr:ict- 3   - llolling   N'lqaclorvs                        Iticlratcl.J l)11lc;' (lcrrtcr
          21   21 lluclid                                                 50 W Waslrirlstorl, l{rn 80 I
                                                                          ()lricagcr,   1.1..   6060?-
          Itollirrg lVlcadou,s, Il., (r000tJ
                                                                          l-lours: B:30         an-r   - 4:-10 pm
('        Disttict 4 - lVlayrvoocl
          1 500 N'Ia)'brc>olt r\r'c                                       Ctiminal Dcpartrncnt
          lVl a1'rvoocl, Il-, 60 1 53
                                                                          Itichard J Dnley Ccnter
                                                                          50 W Washington, Rni 1006
:-'      l)ist.rict5 - Bridgcvicrv                                        Clricago, II.,60602
         I0220 S 7(>rlr r\r'c
                                                                          I-lor.rrs: 8:30 am - 4:30 prn
         Bridgevierq I1- (r0455
                                                                          Counrl' Division
I'        District 6 - iVlarkharn                                         lUchardJ Daley Center
          'l(r501 S l(cdzic Pku1,
                                                                          50 W Washington, lhn 1202
         Markirarn,       lL   64428
                                                                          Oliicagb, II- (10602
:"-      D<>trrcstic \/iolencc Cclurr                                     I'lor"rrs: B:30 anr - 4:30 pm
         555 \\7 I-lnrrison
                                                                          Probatc ,Dir,'isiorr
         Chicagr:, II- 60607
                                                                          llichard.J l)alcy Ccntcr
          uvertilc (lenrcr: l1rrilding
         .J                                                               5()   W \)Tashington, Ilm 1202
         2245 W ()gclcu Avc, lt:n I3                                      Ohicago,      11.,60(102
         Ohicngo,     Il- 60602                                           Flours: B:30 anr - 4:3() pnr
:'       Crimi.nalCor.rrtlSuilding                                        Larv Divisiorr
         2(150 S Cahfor:uia       i\vc,   ful   526                       lUcirardJ Dalcy Ccntcr
         Chicago, IL 60608                                                50 W Washingt()r1, ltrn 801
                                                                          Clricago, 1.1:- 60602
Dalcy Ccntcr Divisions/Departments                                        Iiours: B:30 nrn - 4:30 pni
i    (livil Division                                                      Traffic Divisiou
         l{iclrard.J Dnlcy Ccntcr                                         lUchardJ Dalcy Ccnter'
         50 W Wasliington, l{rn 601                                       50 W Washington, L,orver l-e'r'el
         Chicago, IL 60602                                                Clricago, IL 60602
         I-lours: 8:30 am - 4:30 pm                                       I-lours: B:30 anr - 4;30 prn
         Chancery Division
         llicbardJ Daley Ccnrcr
         5{) W Washington, Ilnr 802
         Clricago, 1J..60602
         l-l or"rrs: B;30 anr - 4:.30 prrr



                     Dorothy Brorvn, Clcrk of thc Circrrit Court of Cool< Counry, Illinois
                                        c o o kco urr tyc lcrko fcou r t. o rg
                                                      Itrgc 3 rtl'   .1
